—In a proceeding pursuant to CPLR article 78 to review a determination of the County of Nassau, dated April 14, 1992, awarding a contract to Acme Bus Corp., the petitioner appeals from a judgment of the Supreme Court, Nassau County (Becker, J.), dated July 9, 1992, which dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
*582We reject the petitioner’s contention that material variations existed between the bid specifications and the lowest bidder’s bid, such that the acceptance of the lowest bid disadvantaged the petitioner. Whether differences between the bid specifications and the bid itself were material or substantial was for the County to decide (see, Matter of Wilson Omnibus Corp. v Fallsburg Cent. School Dist., 167 AD2d 803; Matter of A&S Transp. Co. v County of Nassau, 154 AD2d 456). Further, there was a rational basis for the County to waive any irregularities in the low bidder’s bid, as it was in its best interest to do so (see, Matter of Clancy-Cullen Stor. Co. v Board of Elections, 98 AD2d 635). Accordingly, the County properly awarded the contract to the lowest bidder.
The petitioner’s remaining contentions are without merit. Thompson, J. P., Balletta, Pizzuto and Joy, JJ., concur.